In an accounting proceeding the executors appeal from a decree of the Surrogate’s Court, Kings County, dated May 18, 1954, and from a resettled decree of said court dated June 21, 1954, insofar as said decrees sustain respondents’ objections and their claims for legal services to the extent of $8,000 with interest, and as directs payment thereof together with costs and allowances to said respondents’ attorneys. Said executors bring up for review the order of said court dated March 23, 1954, confirming the report of the referee and confirming the referee’s findings and award in the amount of $8,000. Resettled decree modified on the law and the facts by striking from the paragraph of said order which sustains the objections of said respondents everything following the words “be and they hereby are ” and by substituting in place thereof the word “ overruled ”, and by striking from said order the paragraph directing the executors to pay respondents $8,000 with interest. As so modified, resettled decree affirmed, with costs to appellants, payable out of the estate. Thé findings of the referee insofar as they are inconsistent herewith are reversed and new findings are made as indicated herein. Order dated March 23, 1954, modified on the law and the facts by striking therefrom the first six ordering paragraphs and by substituting in place thereof provisions that petitioners’ motion to disapprove "the referee’s report be granted and that respondents’ motion to confirm said report be denied. As so modified, order affirmed, without costs. In our opinion, the evidence did not establish that the respondents were engaged by the deceased or the appellants to render legal services. Any retention by the co-owners of the deceased and his estate did not bind the deceased or his estate. (See Albert V. Schrank, 203 App. Div. 149.) Appeal from decree dated May 18, 1954, dismissed, without costs. Wenzel, Schmidt and Ughetta, JJ., concur; Nolan, P. J., and MacCrate, J., concur in the dismissal of the appeal from the decree dated May 18, 1954, but dissent as to the modification of the resettled decree dated June 21, 1954, and the order dated March 23, 1954, and vote to affirm said resettled decree and order without modification, for the reasons stated in the opinion and report of the Referee.